Citation Nr: 9922489	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-16 518	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for right knee 
synovitis with degenerative changes, currently evaluated 
as 10% disabling.

2. Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 10% 
disabling.

3. Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) to the left knee medial condyle, 
currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  
This appeal originally arose from an October 1996 rating 
action which granted service connection for right knee 
synovitis and assigned a noncompensable rating from July 
1996, and denied a rating in excess of 20% for residuals of a 
GSW to the left knee medial condyle; the veteran appealed the 
noncompensable and 20% ratings assigned the right and left 
knee disabilities, respectively, as inadequate.  This appeal 
also originally arose from an August 1997 rating action which 
denied service connection for degenerative joint disease of 
the cervical spine, bilateral shoulder degenerative joint 
disease, a bilateral hip disorder, a bilateral thigh 
disorder, a bilateral ankle disorder, and a left foot 
disorder, and granted an earlier effective date for the grant 
of service connection for lumbosacral strain to March 1996 
but denied a rating in excess of 10%; the veteran appealed 
the 10% rating as inadequate.  

By decision of July 1998, the Board of Veterans Appeals 
(Board) denied service connection for degenerative joint 
disease of the cervical spine, bilateral shoulder 
degenerative joint disease, a bilateral hip disorder, a 
bilateral thigh disorder, a bilateral ankle disorder, and a 
left foot disorder, and remanded the issues of increased 
ratings for right knee synovitis, lumbosacral strain, and 
residuals of a GSW to the left knee medial condyle to the RO 
for further development of the evidence and for due process 
development.  By rating action of January 1999, the RO 
increased the rating of the veteran's right knee synovitis 
from 0% to 10%, effective July 1996; the issue of a rating in 
excess of 10% remained for appellate consideration. 


FINDING OF FACT

By letter which was received in August 1999, the veteran 
withdrew his appeals for increased ratings for right knee 
synovitis with degenerative changes, lumbosacral strain with 
degenerative changes, and residuals of a GSW to the left knee 
medial condyle.


CONCLUSION OF LAW

As the appeals for increased ratings for right knee synovitis 
with degenerative changes, lumbosacral strain with 
degenerative changes, and residuals of a GSW to the left knee 
medial condyle have been withdrawn by the veteran, there are 
no issues properly in appellate status before the Board.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.101(a), 20.204(b), (c) (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, the Board has jurisdiction 
over appeals involving benefits under the laws administered 
by the VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  An 
appeal consists of a timely-filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely-filed Substantive Appeal (SA).  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1998).  

An SA may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204(b).  Withdrawal may be by the appellant or by his 
authorized representative, except that a representative may 
not withdraw either an NOD or an SA filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204(c).  The 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.

The issues remaining before the Board for appellate 
consideration are entitlement to increased ratings for right 
knee synovitis with degenerative changes, currently evaluated 
as 10% disabling; for lumbosacral strain with degenerative 
changes, currently evaluated as 10% disabling; and for 
residuals of a GSW to the left knee medial condyle, currently 
evaluated as 20% disabling.  

On Form 1-646 dated in May 1999, the veteran's representative 
notified the RO that the veteran had requested that his 
appeals for increased ratings which were pending before the 
Board be withdrawn.  By letter subsequently in May 1999, the 
RO notified the veteran that a signed statement in writing 
from him was required in order for his appeals to be closed.  
Received in August 1999 was a statement signed by the veteran 
in July 1999 wherein he requested that his appeals for 
increased ratings which were pending before the Board be 
withdrawn.

Inasmuch as the veteran has clearly indicated his intention 
to withdraw his appeals for increased ratings for lumbosacral 
strain and for disabilities affecting each knee currently 
pending before the Board, there remain no allegations of 
errors of fact or law for appellate consideration, and the 
Board thus has no further jurisdiction over those appeals.  
No further issues remain in appellate status before the 
Board.  Accordingly, the appeals for increased ratings for 
right knee synovitis with degenerative changes, lumbosacral 
strain with degenerative changes, and residuals of a GSW to 
the left knee medial condyle are dismissed for lack of 
jurisdiction.   



ORDER

The appeals for increased ratings for right knee synovitis 
with degenerative changes, lumbosacral strain with 
degenerative changes, and residuals of a GSW to the left knee 
medial condyle are dismissed.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

